TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00166-CV


Judy Howze, Appellant

v.


William Howze, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 148,770-A, HONORABLE JOE CARROLL, JUDGE PRESIDING 



O R D E R

PER CURIAM

	Appellant Judy Howze filed a "Motion to Suspend Order" in a suit affecting the
parent-child relationship.  See Tex. Fam. Code Ann. § 109.002(c) (West 2002); Tex. R. App. P. 
24.2(a)(4) (procedure for suspending judgment in conservatorship or custody proceeding).  We
overrule the motion.
	It is ordered May 15, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish